889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MARTIN, Plaintiff-Appellant,v.Robert BROWN, Jr., Dale Foltz, Ian McLaughlan, Lloyd Baker,Allen W. Pratt, Elizabeth E. McNamara, Defendants,Kim H. Wittman, Arthur K. Garrett, Chris L. Connin, SharonPahl, Michael J. Bloom, Richard Cady, John T.Lamb, Defendants-Appellees.
No. 88-1592.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

1
Before MERRITT, Chief Judge, KENNEDY, Circuit Judge, and R. ALLAN EDGAR, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 in which he alleged that the named defendants violated several of his constitutional rights during an incident at the State Prison of Southern Michigan.  The case proceeded to a jury trial.  The district court granted defendants' motion for a directed verdict on two claims and submitted the third, and final, claim to the jury.  The jury found for the defendants and this appeal followed.  The parties have briefed the issues, plaintiff proceeding in his own behalf.  Plaintiff has filed a motion for appointment of appellate counsel.


4
Upon consideration, we find no merit to the appeal.  The district court's decision to direct a verdict on two claims is supportable.  There was a complete absence of proof on material issues of the retaliation claim and on the uncontroverted factual issues involved in the eighth amendment claim of indifference to a serious medical need.    Rockwell Int'l Corp. v. Regional Emergency Med.  Serv. of Northwest Ohio, Inc., 688 F.2d 29, 31 (6th Cir.1982).  The jury verdict on the excessive force claim is reasonable and supported by the record.    Kitchen v. Chippewa Valley Schools, 825 F.2d 1004, 1015 (6th Cir.1987).  No other reversible error appears in the transcript of proceedings.


5
Accordingly, the motion for appellate counsel is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation